DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 12/16/2021 has been entered and made of record.  

Examiner’s Note – Patentably Distinct Subject Matter 
The patented claims of parent application 15/405,395 now US Patent 10,050,786 contain topically similar, yet patentably distinct subject matter.  

Response to Amendment/Remarks
In the response filed Claims 1-3 were amended.  Claims 13-16 were previously withdrawn.  Claims 1-12 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-12 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claim generally describes a secure and verifiable electronic voting system. 
Various examples have been found in the art describe aspects of the claimed invention.  Chaum (US 2014/0172517 A1) hereinafter Chaum-517, ¶ 43, 49 teaches that voters cast ballots online using the mail they receive that includes vote codes.  Chaum-517, ¶ 43 teaches that voters cast ballots containing vote codes online using the mail they receive that includes vote codes.  Chaum-517, Abstract teaches a large population of voters cast votes for both the unpredictability/non-manipulability of the sample selection.
Chaum-517 does not, but in related art, Chaum (US 2009/0308922 A1) hereinafter Chaum-922 , ¶ 38, 42, teaches providing hidden codes that are formed on the ballot object that are not readily learned by the voter due to encryption.
Chaum-517 in view of Chaum-922 does not, but in related art, Parkes et al. (“Thwarting Vote Buying Through Decoy Ballots”, May 2017, ACM, AAMAS '17: Proceedings of the 16th Conference on Autonomous Agents and MultiAgent Systems, Pg. 1-7) Abstract, Pg. 1 Col. 2 Ln. 11-16, Pg. 2 Col. 1 Ln. 6-23 teaches that an election authority can significantly reduce the power of vote buying by disseminating a small number of optimally distributed decoys.  Parkes, Pg. 1, Col. 2 Ln. 11-16 teaches distributing decoy ballots.  Parkes, Pg. 2, Col. 1, Ln. 6-23 teaches distributing decoy ballots through allocation of a random subset.  Parkes, Pg. 1, Col. 2, Ln. 11-16, the decoy ballots are not counted with the real ballots.

Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.




/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435